Exhibit 10.15

 

CAPTIVA SOFTWARE CORPORATION

(formerly known as ACTIONPOINT, INC.)

 

1993 STOCK OPTION/STOCK ISSUANCE PLAN

 

(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 4, 2001

AND AMENDED EFFECTIVE JULY 30, 2002 AND APRIL 24, 2003)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1. INTRODUCTION

   1

ARTICLE 2. ADMINISTRATION

   1

2.1 Committee Composition

   1

2.2 Committee Responsibilities

   1

2.3 Committee for Non-Officer Grants

   2

ARTICLE 3. SHARES AVAILABLE FOR GRANTS

   2

3.1 Limitation

   2

3.2 Additional Shares

   2

ARTICLE 4. ELIGIBILITY

   2

4.1 Nonstatutory Stock Options and Restricted Shares

   2

4.2 Incentive Stock Options

   2

ARTICLE 5. OPTIONS

   2

5.1 Stock Option Agreement

   2

5.2 Number of Shares

   3

5.3 Exercise Price

   3

5.4 Exercisability and Term

   3

5.5 Effect of Change in Control

   3

5.6 Modification or Assumption of Options

   3

5.7 Buyout Provisions

   3

ARTICLE 6. PAYMENT FOR OPTION SHARES

   4

6.1 General Rule

   4

6.2 Surrender of Stock

   4

6.3 Exercise/Sale

   4

6.4 Exercise/Pledge

   4

6.5 Promissory Note

   4

6.6 Other Forms of Payment

   5

ARTICLE 7. AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS

   5

ARTICLE 8. RESTRICTED SHARES

   5

8.1 Restricted Stock Agreement

   5

8.2 Payment for Awards

   5

8.3 Vesting Conditions

   5

8.4 Voting and Dividend Rights

   5

ARTICLE 9. PROTECTION AGAINST DILUTION

   6

9.1 Adjustments

   6

 

i



--------------------------------------------------------------------------------

9.2 Dissolution or Liquidation

   6

9.3 Reorganizations

   6

ARTICLE 10. DEFERRAL OF DELIVERY OF SHARES

   7

ARTICLE 11. AWARDS UNDER OTHER PLANS

   7

ARTICLE 12. LIMITATION ON RIGHTS

   7

12.1 Retention Rights

   7

12.2 Stockholders’ Rights

   7

12.3 Regulatory Requirements

   7

ARTICLE 13. WITHHOLDING TAXES

   8

13.1 General

   8

13.2 Share Withholding

   8

ARTICLE 14. LIMITATION ON PAYMENTS

   8

14.1 Scope of Limitation

   8

14.2 Basic Rule

   8

14.3 Reduction of Payments

   9

14.4 Overpayments and Underpayments

   9

14.5 Related Corporations

   10

ARTICLE 15. FUTURE OF THE PLAN

   10

15.1 Term of the Plan

   10

15.2 Amendment or Termination

   10

ARTICLE 16. DEFINITIONS

   10

ARTICLE 17. EXECUTION

   14

 

ii



--------------------------------------------------------------------------------

CAPTIVA SOFTWARE CORPORATION

(formerly known as ACTIONPOINT, INC.)

 

1993 STOCK OPTION/STOCK ISSUANCE PLAN

 

ARTICLE 1. INTRODUCTION.

 

The Board adopted the Plan effective as of September 8, 1993, which was the date
of the Company’s initial public offering. The Board most recently amended and
restated the Plan effective as of July 31, 2002. The purpose of the Plan is to
promote the long-term success of the Company and the creation of stockholder
value by (a) encouraging Employees, Outside Directors and Consultants to focus
on critical long-range objectives, (b) encouraging the attraction and retention
of Employees, Outside Directors and Consultants with exceptional qualifications
and (c) linking Employees, Outside Directors and Consultants directly to
stockholder interests through increased stock ownership. The Plan seeks to
achieve this purpose by providing for Awards in the form of Restricted Shares or
Options (which may constitute incentive stock options or nonstatutory stock
options).

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

 

ARTICLE 2. ADMINISTRATION.

 

2.1 Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of two or more directors of the Company, who
shall be appointed by the Board. In addition, the composition of the Committee
shall satisfy:

 

(a) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

 

(b) Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under section
162(m)(4)(C) of the Code.

 

2.2 Committee Responsibilities. The Committee shall (a) select the Employees,
Outside Directors and Consultants who are to receive Awards under the Plan, (b)
determine the type, number, vesting requirements and other features and
conditions of such Awards, (c) interpret the Plan and (d) make all other
decisions relating to the operation of the Plan. The Committee may adopt such
rules or guidelines as it deems appropriate to implement the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.

 



--------------------------------------------------------------------------------

2.3 Committee for Non-Officer Grants. The Board may also appoint a secondary
committee of the Board, which shall be composed of one or more directors of the
Company who need not satisfy the requirements of Section 2.1. Subject to any
limitations imposed by the Board, such secondary committee may administer the
Plan with respect to Employees and Consultants who are not considered officers
or directors of the Company under section 16 of the Exchange Act, may grant
Awards under the Plan to such Employees and Consultants and may determine all
features and conditions of such Awards. To the extent provided in this Section
2.3, any reference in the Plan to the Committee shall include such secondary
committee.

 

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

 

3.1 Limitation. Common Shares issued pursuant to the Plan may be authorized but
unissued shares or treasury shares. The aggregate number of Options and
Restricted Shares awarded under the Plan shall not exceed (a) 3,274,852 plus (b)
the additional Common Shares described in Section 3.2. The limitation of this
Section 3.1 shall be subject to adjustment pursuant to Article 9.

 

3.2 Additional Shares. If Options are forfeited or terminate for any other
reason before being exercised, then the corresponding Common Shares shall again
become available for the grant of Options or Restricted Shares under the Plan.
If Restricted Shares or Common Shares issued upon the exercise of Options are
forfeited, then such Common Shares shall again become available for the grant of
NSOs and Restricted Shares under the Plan. The aggregate number of Common Shares
that may be issued under the Plan upon the exercise of ISOs shall not be
increased when Restricted Shares or other Common Shares are forfeited.

 

ARTICLE 4. ELIGIBILITY.

 

4.1 Nonstatutory Stock Options and Restricted Shares. Only Employees, Outside
Directors and Consultants shall be eligible for the grant of NSOs and Restricted
Shares.

 

4.2 Incentive Stock Options. Only Employees who are common-law employees of the
Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs. In
addition, an Employee who owns more than 10% of the total combined voting power
of all classes of outstanding stock of the Company or any of its Parents or
Subsidiaries shall not be eligible for the grant of an ISO unless the
requirements set forth in section 422(c)(6) of the Code are satisfied.

 

ARTICLE 5. OPTIONS.

 

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The provisions of
the

 

2



--------------------------------------------------------------------------------

various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a reduction in the
Optionee’s other compensation. A Stock Option Agreement may provide that a new
Option will be granted automatically to the Optionee when he or she exercises a
prior Option and pays the Exercise Price in the form described in Section 6.2.

 

5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option and shall provide for the adjustment of such
number in accordance with Article 9. In the aggregate, the options granted under
the Plan to any Optionee on or after January 1, 1996, shall not cover more than
500,000 Common Shares. The limitation set forth in the preceding sentence shall
be subject to adjustment in accordance with Article 9.

 

5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price under an ISO shall in no event be less
than 100% of the Fair Market Value of a Common Share on the date of grant and
the Exercise Price under an NSO shall in no event be less than 85% of the Fair
Market Value of a Common Share on the date of grant. In the case of an NSO, a
Stock Option Agreement may specify an Exercise Price that varies in accordance
with a predetermined formula while the NSO is outstanding.

 

5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option; provided that
the term of an ISO shall in no event exceed 10 years from the date of grant. A
Stock Option Agreement may provide for accelerated exercisability in the event
of the Optionee’s death, disability or retirement or other events and may
provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s Service.

 

5.5 Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Common Shares subject to such Option in the event that a
Change in Control occurs with respect to the Company or in the event that the
Optionee is subject to an Involuntary Termination after a Change in Control. In
addition, acceleration of exercisability may be required under Section 9.3.

 

5.6 Modification or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding options or may accept the
cancellation of outstanding options (whether granted by the Company or by
another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.

 

5.7 Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or

 

3



--------------------------------------------------------------------------------

(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

 

ARTICLE 6. PAYMENT FOR OPTION SHARES.

 

6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except as follows:

 

(a) In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Article 6.

 

(b) In the case of an NSO, the Committee may at any time accept payment in any
form(s) described in this Article 6.

 

6.2 Surrender of Stock. To the extent that this Section 6.2 is applicable, all
or any part of the Exercise Price may be paid by surrendering, or attesting to
the ownership of, Common Shares that are already owned by the Optionee. Such
Common Shares shall be valued at their Fair Market Value on the date when the
new Common Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Common Shares in payment of the
Exercise Price if such action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to the Option for
financial reporting purposes.

 

6.3 Exercise/Sale. To the extent that this Section 6.3 is applicable, all or any
part of the Exercise Price and any withholding taxes may be paid by delivering
(on a form prescribed by the Company) an irrevocable direction to a securities
broker approved by the Company to sell all or part of the Common Shares being
purchased under the Plan and to deliver all or part of the sales proceeds to the
Company.

 

6.4 Exercise/Pledge. To the extent that this Section 6.4 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to
pledge all or part of the Common Shares being purchased under the Plan to a
securities broker or lender approved by the Company, as security for a loan, and
to deliver all or part of the loan proceeds to the Company.

 

6.5 Promissory Note. To the extent that this Section 6.5 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) a full-recourse promissory
note. However, the par value of the Common Shares being purchased under the
Plan, if newly issued, shall be paid in cash or cash equivalents.

 

4



--------------------------------------------------------------------------------

6.6 Other Forms of Payment. To the extent that this Section 6.6 is applicable,
all or any part of the Exercise Price and any withholding taxes may be paid in
any other form that is consistent with applicable laws, regulations and rules.

 

ARTICLE 7. AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS.

 

[Article 7 Deleted effective April 24, 2003]

 

ARTICLE 8. RESTRICTED SHARES.

 

8.1 Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

 

8.2 Payment for Awards. Subject to the following sentence, Restricted Shares may
be sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash equivalents, full-recourse
promissory notes, past services and future services. To the extent that an Award
consists of newly issued Restricted Shares, the consideration shall consist
exclusively of cash, cash equivalents or past services rendered to the Company
(or a Parent or Subsidiary) or, for the amount in excess of the par value of
such newly issued Restricted Shares, full-recourse promissory notes, as the
Committee may determine.

 

8.3 Vesting Conditions. Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. A
Restricted Stock Agreement may provide for accelerated vesting in the event of
the Participant’s death, disability or retirement or other events. The Committee
may determine, at the time of granting Restricted Shares or thereafter, that all
or part of such Restricted Shares shall become vested in the event that a Change
in Control occurs with respect to the Company or in the event that the
Participant is subject to an Involuntary Termination after a Change in Control.

 

8.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

 

5



--------------------------------------------------------------------------------

ARTICLE 9. PROTECTION AGAINST DILUTION.

 

9.1 Adjustments. In the event of a subdivision of the outstanding Common Shares,
a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:

 

(a) The number of Options and Restricted Shares available for future Awards
under Article 3;

 

(b) The limitation set forth in Section 5.2;

 

(c) The number of Common Shares included in each automatic grant under Section
7.1 or 7.2;

 

(d) The number of Common Shares covered by each outstanding Option; or

 

(e) The Exercise Price under each outstanding Option.

 

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this Article
9, a Participant shall have no rights by reason of any issuance by the Company
of stock of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class.

 

9.2 Dissolution or Liquidation. To the extent not previously exercised, Options
shall terminate immediately prior to the dissolution or liquidation of the
Company.

 

9.3 Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Options and Restricted Shares shall be subject
to the agreement of merger or reorganization. Such agreement shall provide for
(a) the continuation of the outstanding Awards by the Company, if the Company is
a surviving corporation, (b) the assumption of the outstanding Awards by the
surviving corporation or its parent or subsidiary, (c) the substitution by the
surviving corporation or its parent or subsidiary of its own awards for the
outstanding Awards, (d) full exercisability or vesting and accelerated
expiration of the outstanding Awards or (e) settlement of the full value of the
outstanding Awards in cash or cash equivalents followed by cancellation of such
Awards.

 

6



--------------------------------------------------------------------------------

ARTICLE 10. DEFERRAL OF DELIVERY OF SHARES.

 

The Committee (in its sole discretion) may permit or require an Optionee to have
Common Shares that otherwise would be delivered to such Optionee as a result of
the exercise of an Option converted into amounts credited to a deferred
compensation account established for such Optionee by the Committee as an entry
on the Company’s books. Such amounts shall be determined by reference to the
Fair Market Value of such Common Shares as of the date when they otherwise would
have been delivered to such Optionee. A deferred compensation account
established under this Article 10 may be credited with interest or other forms
of investment return, as determined by the Committee. An Optionee for whom such
an account is established shall have no rights other than those of a general
creditor of the Company. Such an account shall represent an unfunded and
unsecured obligation of the Company and shall be subject to the terms and
conditions of the applicable agreement between such Optionee and the Company. If
the conversion of Options is permitted or required, the Committee (in its sole
discretion) may establish rules, procedures and forms pertaining to such
conversion, including (without limitation) the settlement of deferred
compensation accounts established under this Article 10.

 

ARTICLE 11. AWARDS UNDER OTHER PLANS.

 

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Common Shares issued under this Plan. Such Common Shares
shall be treated for all purposes under the Plan like Restricted Shares and
shall, when issued, reduce the number of Common Shares available under Article
3.

 

ARTICLE 12. LIMITATION ON RIGHTS.

 

12.1 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee, Outside
Director or Consultant. The Company and its Parents, Subsidiaries and Affiliates
reserve the right to terminate the Service of any Employee, Outside Director or
Consultant at any time, with or without cause, subject to applicable laws, the
Company’s certificate of incorporation and by-laws and a written employment
agreement (if any).

 

12.2 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, in the case of an Option, the time when he or she
becomes entitled to receive such Common Shares by filing a notice of exercise
and paying the Exercise Price. No adjustment shall be made for cash dividends or
other rights for which the record date is prior to such time, except as
expressly provided in the Plan.

 

12.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by

 

7



--------------------------------------------------------------------------------

any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of Common Shares pursuant to any
Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing.

 

ARTICLE 13. WITHHOLDING TAXES.

 

13.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.

 

13.2 Share Withholding. To the extent that applicable law subjects a Participant
to tax withholding obligations, the Committee may permit such Participant to
satisfy all or part of such obligations by having the Company withhold all or a
portion of any Common Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Common Shares that he or she previously
acquired. Such Common Shares shall be valued at their Fair Market Value on the
date when they are withheld or surrendered.

 

ARTICLE 14. LIMITATION ON PAYMENTS.

 

14.1 Scope of Limitation. This Article 14 shall apply to an Award only if:

 

(a) The independent auditors most recently selected by the Board (the
“Auditors”) determine that the after-tax value of such Award to the Participant,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Participant (including the
excise tax under section 4999 of the Code), will be greater after the
application of this Article 14 than it was before the application of this
Article 14; or

 

(b) The Committee, at the time of making an Award under the Plan or at any time
thereafter, specifies in writing that such Award shall be subject to this
Article 14 (regardless of the after-tax value of such Award to the Participant).

 

If this Article 14 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.

 

14.2 Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
“Payment”) would be nondeductible by the Company for federal income tax purposes

 

8



--------------------------------------------------------------------------------

because of the provisions concerning “excess parachute payments” in section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Article 14, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of section 280G of the Code.

 

14.3 Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Company because of section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within 10 days of receipt
of notice. If no such election is made by the Participant within such 10-day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. For purposes of this Article 14, present
value shall be determined in accordance with section 280G(d)(4) of the Code. All
determinations made by the Auditors under this Article 14 shall be binding upon
the Company and the Participant and shall be made within 60 days of the date
when a Payment becomes payable or transferable. As promptly as practicable
following such determination and the elections hereunder, the Company shall pay
or transfer to or for the benefit of the Participant such amounts as are then
due to him or her under the Plan and shall promptly pay or transfer to or for
the benefit of the Participant in the future such amounts as become due to him
or her under the Plan.

 

14.4 Overpayments and Underpayments. As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an “Overpayment”) or that
additional Payments which will not have been made by the Company could have been
made (an “Underpayment”), consistent in each case with the calculation of the
Reduced Amount hereunder. In the event that the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant which the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant which he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount which is subject to taxation under section 4999 of
the Code. In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code.

 

9



--------------------------------------------------------------------------------

14.5 Related Corporations. For purposes of this Article 14, the term “Company”
shall include affiliated corporations to the extent determined by the Auditors
in accordance with section 280G(d)(5) of the Code.

 

ARTICLE 15. FUTURE OF THE PLAN.

 

15.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
December 4, 2001. The Plan shall remain in effect until it is terminated under
Section 15.2, except that no ISOs shall be granted on or after the 10th
anniversary of the date when the Board adopted the most recent increase in the
number of Common Shares available under Article 3 that was approved by the
Company’s stockholders.

 

15.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.

 

ARTICLE 16. DEFINITIONS.

 

16.1 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

 

16.2 “Award” means any award of an Option or a Restricted Share under the Plan.

 

16.3 “Board” means the Company’s Board of Directors, as constituted from time to
time.

 

16.4 “Cause” shall mean (a) the unauthorized use or disclosure of the
confidential information or trade secrets of the Company, which use or
disclosure causes material harm to the Company, (b) conviction of, or a plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
State thereof, (c) gross negligence, (d) willful misconduct or (e) a failure to
perform assigned duties that continues after the Participant has received
written notice of such failure from the Board. The foregoing, however, shall not
be deemed an exclusive list of all acts or omissions that the Company (or the
Parent, Subsidiary or Affiliate employing the Participant) may consider as
grounds for the discharge of the Participant without Cause.

 

16.5 “Change in Control” means:

 

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization more than 50% of the

 

10



--------------------------------------------------------------------------------

voting power of the outstanding securities of each of (i) the continuing or
surviving entity and (ii) any direct or indirect parent corporation of such
continuing or surviving entity;

 

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

 

(c) A change in the composition of the Board, as a result of which a majority of
the incumbent directors (rounded up) are not directors who either (i) had been
directors of the Company on the date 36 months prior to the date of the event
that may constitute a Change in Control (the “original directors”) or (ii) were
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the aggregate of the original directors who were still in
office at the time of the election or nomination and the directors whose
election or nomination was previously so approved; or

 

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

16.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

16.7 “Committee” means a committee of the Board, as described in Article 2.

 

16.8 “Common Share” means one share of the common stock of the Company.

 

16.9 “Company” means Actionpoint, Inc., a Delaware corporation.

 

16.10 “Consultant” means a consultant or adviser who provides bona fide services
to the Company, a Parent, a Subsidiary or an Affiliate as an independent

 

11



--------------------------------------------------------------------------------

contractor. Service as a Consultant shall be considered employment for all
purposes of the Plan, except as provided in Section 4.2.

 

16.11 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.

 

16.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

16.13 “Exercise Price” means the amount for which one Common Share may be
purchased upon exercise of an Option, as specified in the applicable Stock
Option Agreement.

 

16.14 “Fair Market Value” means the market price of Common Shares, determined by
the Committee in good faith on such basis as it deems appropriate. Whenever
possible, the determination of Fair Market Value by the Committee shall be based
on the prices reported in The Wall Street Journal. Such determination shall be
conclusive and binding on all persons.

 

16.15 “Hostile Take-Over” means a change in ownership of the Company effected
through the following transaction:

 

(a) Any person or related group of persons (other than the Company or a person
that directly or indirectly controls, is controlled by or is under common
control with the Company) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s stockholders that the Board does not recommend to such
stockholders to accept; and

 

(b) More than 50% of the securities so acquired in such tender or exchange offer
are accepted from holders other than the officers and directors of the Company
subject to the short-swing profit restrictions of section 16(b) of the Exchange
Act.

 

16.16 “Involuntary Termination” means the termination of the Participant’s
Service by reason of:

 

(a) The involuntary discharge of the Participant by the Company (or the Parent,
Subsidiary or Affiliate employing him or her) for reasons other than Cause; or

 

(b) The voluntary resignation of the Participant following (i) a material
adverse change in his or her title, stature, authority or responsibilities with
the Company (or the Parent, Subsidiary or Affiliate employing him or her), (ii)
a material reduction in his or her base salary or

 

12



--------------------------------------------------------------------------------

(iii) receipt of notice that his or her principal workplace will be relocated by
more than 30 miles.

 

16.17 “ISO” means an incentive stock option described in section 422(b) of the
Code.

 

16.18 “NSO” means a stock option not described in sections 422 or 423 of the
Code.

 

16.19 “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase Common Shares.

 

16.20 “Optionee” means an individual or estate who holds an Option.

 

16.21 “Outside Director” means a member of the Board who is not an Employee.
Service as an Outside Director shall be considered employment for all purposes
of the Plan, except as provided in Section 4.2.

 

16.22 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

 

16.23 “Participant” means an individual or estate that holds an Award.

 

16.24 “Plan” means this Actionpoint, Inc. 1993 Stock Option/Stock Issuance Plan,
as amended from time to time.

 

16.25 “Restricted Share” means a Common Share awarded under the Plan.

 

16.26 “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.

 

16.27 “Service” means service as an Employee, Outside Director or Consultant.

 

16.28 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

 

16.29 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in

 

13



--------------------------------------------------------------------------------

one of the other corporations in such chain. A corporation that attains the
status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

16.30 “Take-Over Price” means the greater of (a) the Fair Market Value per
Common Share on the date the option is surrendered to the Company in connection
with a Hostile Take-Over or (b) the highest reported price per Common Share paid
by the tender offeror in effecting such Hostile Take-Over.

 

ARTICLE 17. EXECUTION.

 

To record the amendment and restatement of the Plan by the Board effective
December 4, 2001, and as amended by the Shareholders on July 30, 2002, the
Company has caused its duly authorized officer to execute this document in the
name of the Company.

 

CAPTIVA SOFTWARE CORPORATION

(formerly known as ACTIONPOINT, INC.)

By:  

        /s/    Bradford Weller

   

--------------------------------------------------------------------------------

Title:

 

        General Counsel

   

--------------------------------------------------------------------------------

 

14